Citation Nr: 1432694	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  13-13 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel







INTRODUCTION

The Veteran had service from August 1968 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision of the Regional Office (RO) in Atlanta, Georgia, that denied service connection for bilateral hearing loss.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain a supplemental medical opinion.  

In short, the Veteran asserts that his current bilateral hearing loss disability is related to acoustic trauma incurred during service.  In statements supporting his claim, he described service as an aircraft mechanic and flight crew chief when he was in service, and, indeed, his DD 214 shows he was awarded an aircraft crewman badge. 

While the Veteran was afforded a VA audiology examination in March 2011, the examiner based her negative opinion regarding hearing loss on a finding of no hearing loss disability in service.  However, Court has held that an absence of in-service hearing loss was an insufficient reason, in and of itself, to deny service connection for hearing loss.  See Hensley v. Brown 5 Vet. App. 155, 163 (1993) (service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Here, the examiner provided no additional rationale for her opinion.   

With consideration of the above, the Board finds that an addendum VA medical opinion is warranted to address whether the Veteran has bilateral hearing loss as a result of in-service acoustic trauma or any other incident that is related to the Veteran's active duty service.

Accordingly, the case is REMANDED for the following action:

1.  An addendum opinion should be obtained to clarify as to whether the Veteran's bilateral hearing loss was incurred in active service.  All indicated tests and studies are to be performed.  Prior to providing the opinion, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the opinion.

The examiner should address whether any current diagnosis of bilateral hearing loss is at least as likely as not (i.e., probability of 50 percent) related to his military service, to include in-service noise exposure.

The examiner should also comment on the prior finding that tinnitus was related to in-service noise exposure, and the relationship of such noise exposure to hearing loss.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why. 

2.  After completing all indicated development, readjudicate the claim for service connection for bilateral hearing loss in light of all the evidence of record.  If the benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, to specifically include consideration of all evidence added to the record since the March 2013 statement of the case, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

